      Case 2:20-cv-00326-GEKP Document 11 Filed 05/06/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ICYNENE CORP.,
                       Plaintiff                           CIVIL ACTION

                v.
NEXT GENERATION
INSULATION, LLC, et al.,                                   No. 20-0326
               Defendants



                          t 1¥y
                             . ;_/ .      ORDER

       AND NOW, this               of May, 2020, upon consideration of Defendants' Motion to

Dismiss (Doc. No. 6), Plaintiffs opposition (Doc. No. 8), and Defendants' Reply (Doc. No. 9), it

is ORDERED that the Motion to Dismiss (Doc. No. 6) is GRANTED IN PART, DENIED IN

PART, and MOOTED IN PART. The conversion claim shall be dismissed with prejudice, and

Defendant Kirby H. Slack dismissed from this action. As to the remaining claims, Defendant Next

Generation Insulation LLC shall file an answer, as set forth in the Memorandum, by no later than

May 22, 2020.
